
	
		I
		112th CONGRESS
		2d Session
		H. R. 6201
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mrs. McCarthy of New
			 York (for herself, Mr. King of New
			 York, Mr. Bishop of New
			 York, Mr. Israel, and
			 Mr. Ackerman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study of alternatives for commemorating Long Island’s aviation history,
		  including a determination of the suitability and feasibility of designating
		  parts of the study area as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long Island Aviation History
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Long Island has played an indispensable
			 role in the development of the aviation industry in the United States. In
			 particular, the Hempstead Plains, Suffolk County Air Force Base, and parts of
			 Bethpage, Port Washington, and Farmingdale contain notable landmarks of
			 aviation history.
			(2)The Hempstead
			 Plains encompass approximately 950 acres east of Clinton Road and south of Old
			 Country Road in Garden City, New York, and have been called the Cradle of
			 Aviation.
			(3)In the early 20th
			 century, the Hempstead Plains had 3 major airfields, all of great historical
			 significance: Roosevelt Field, Curtiss Field, and Mitchel Field.
			(4)During World War
			 I, the airfields of Hempstead Plains were an important training center for
			 United States military pilots, as well as a major hub for military aircraft
			 research, development, and production.
			(5)The first
			 transatlantic flight, carried out by the U.S. Navy Curtiss NC–4 in 1919, took
			 off from Rockaway, New York, and cemented the United States leading role in
			 aviation innovation. This aircraft was built at the Curtiss factory in Garden
			 City—a building which still stands.
			(6)Roosevelt Field in
			 Garden City, New York, was the point of departure for Charles Lindbergh’s
			 famous transatlantic flight aboard the Spirit of St. Louis completed on May 20,
			 1927.
			(7)In 1929, Amelia
			 Earhart and other pioneering women pilots founded the International
			 Organization of Women Pilots, or the Ninety-Nines, at Curtiss Field.
			(8)Curtiss Field also
			 served as the terminus for transcontinental airmail from 1918–1929.
			(9)In the 1930s,
			 Roosevelt Field was the busiest civilian airfield in the United States, and
			 played a role in many other historic transcontinental, transatlantic, and
			 record-setting flights.
			(10)Port Washington,
			 New York, once known as the Plymouth Rock of American aviation,
			 was Pan American World Airways’ trans-Atlantic hub on Manhasset Isle from 1934
			 to 1940.
			(11)During World War
			 II, Long Island was a crucial center of military aircraft production. These
			 aircraft, produced in huge numbers for the Army, Navy, and foreign governments,
			 were of excellent quality and had a major impact on the course of the war in
			 all theaters.
			(12)Most notably, the
			 Grumman Aircraft Company, based in Bethpage, New York, and the Republic
			 Aviation Corporation, based in Farmingdale, New York, manufactured innovative
			 planes that proved highly valuable to the U.S. military such as Grumman’s F6F–3
			 Hellcat and Republic’s P–47 Thunderbolt.
			(13)Mitchel Air Force
			 Base, located on the Hempstead Plains, served as the original location of the
			 Air Defense Command upon its inception in 1940, and was integral to the defense
			 of the main-land United States during World War II and thereafter.
			(14)In 1951, the
			 Suffolk County Air Force Base, located in Westhampton, New York, became the
			 prime Air Defense Command base responsible for defending the New York City
			 metropolitan area from all air attacks.
			(15)In 1962, Grumman
			 won the contract to build the Lunar Module as part of the Apollo Program, and
			 in 1969 the first men traveled to the moon aboard a spacecraft built with the
			 expertise of Long Island’s aviation industry.
			3.Special resource
			 study
			(a)StudyThe Secretary of the Interior shall conduct
			 a special resource study of the study area.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the national significance of the
			 study area based on an assessment of Long Island’s aviation history;
				(2)determine the suitability and feasibility
			 of designating parts of the study area as a unit of the National Park System
			 commemorating Long Island’s aviation history;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the study area
			 by Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)identify properties related to Long
			 Island’s aviation history that could meet criteria for listing in the National
			 Register of Historic Places or criteria for designation as National Historic
			 Landmarks;
				(5)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals;
				(6)consider the
			 appropriate management options needed to ensure the protection, preservation,
			 and interpretation of the study area;
				(7)evaluate appropriate ways to enhance
			 historical research, education, interpretation, and public awareness of Long
			 Island’s aviation history; and
				(8)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Study
			 areaThe term study
			 area means Long Island with a particular focus on the Hempstead Plains,
			 the areas surrounding Suffolk County Air Force Base, the hamlet of Bethpage,
			 the hamlet of Port Washington, and the village of Farmingdale.
			(d)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of National Park Service General Authorities Act (16
			 U.S.C. 1a–5).
			(e)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
